DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/27/21, has been entered.  Claims 1-11 are pending and under examination. Claims 12-28 are cancelled. Claims 1, 3, and 7 are amended.

Withdrawal of Objections/Rejections
3.  The following are withdrawn from the Office Action, filed 09/24/21:
The rejection of claims 2-4 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 3 at paragraph 6, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1, 6-7, 9-11, and 13 under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al., 2011 (Biosensors and Bioelectronics 26 (2011) 1959-1964), found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto.


Maintained Rejection: Claim Rejections - 35 USC § 102
4.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.  Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahnell 1982 (US 4,321,322).
	Ahnell teaches methods for detecting and quantifying bacteria comprising an electrochemical method using dissimilar wire electrodes immersed in a liquid culture medium for measuring the oxidation-reduction potential thereof (e.g. column 1, lines 8-15; Ahnell claims 1 and 2; Figures 15 and 25; Example 2; meeting limitations found in instant claims 1 and 11). Ahnell teaches detecting and quantifying Pseudomonas aeruginosa and Staphylococcus aureus (i.e. infectious agents) without the use of labels (e.g. Examples 5 and 6; Table 7; meeting limitations found in instant claim 1). Ahnell teaches serial dilutions of samples with growth media comprising water, salts, and nutrients including a specific example of diluting 0.1 to 0.3 cc of sample/culture, and then transferring 1 cc of this diluted sample, into a dilution vial with a syringe (i.e. both sample delivery conduits) containing 9.0 cc of aqueous TSB growth media (e.g. see Figure 11; column 6, lines 9-20; and Example 2; meeting limitations found in instant claims 1, 2, 3, 5, and 9). Ahnell teaches during the testing period the device and contents are held at a constant temperature of 37ºC (i.e. between 30ºC and 40ºC) or at the temperature of maximum growth (i.e. temperature is a results effective variable; e.g. column 8, lines 23-32; and column 10, lines 9-11; meeting limitations found in newly 
	Therefore, Ahnell anticipates the invention as claimed.

Applicant’s Arguments
7. Applicant argues Ahnell explicitly teaches against the use of ORP for the detection of bacteria and repeatedly touts the advantages of a pulsed voltammetric method including stating that detection is best accomplished by measuring the decrease in pulsed voltammetric oxygen current (e.g. Remarks, pages 5-6, bridging section). 

Response to Arguments
8.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to Ahnell teaching away, the Office disagrees with Applicant’s interpretation of the prior art because MPEP 2131 states that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments; see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); and In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Further, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  In the instant case, Ahnell uses both methods for characterizing the bacteria in the sample and nothing in the instant claims precludes additional method steps (i.e. see “comprising” transitional phrase). For example, from Ahnell, column 7 (emphases added):

    PNG
    media_image1.png
    400
    417
    media_image1.png
    Greyscale



Maintained Rejection: Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.  Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahnell 1982 (US 4,321,322) in view of Sandine et al. 1986 (US 4,615,978).
	The teachings of Ahnell are outlined above. The difference between the prior art 
However, Ahnell also teaches that the selection of growth media is within the skill of the art (e.g. column 6, lines 30-45) and that their methods can be used to detect and quantify the present of any aerobic or facultative bacteria (e.g. column 5, lines 62-65). Ahnell also teaches that most biologically active species cannot function is strongly acidic media and thus buffering agents are needed to maintain the pH of the growth media near neutrality (e.g. column 7, lines 35-40).  
Therefore, as explained in the previous Office Action, it is the Office’s position that the order of the steps, for example, diluting a sample with liquid growth medium already reconstituted with water from a powder, as in the prior art reference; as compared to diluting a sample with water and then adding powdered growth medium to reconstitute the growth medium, as is in the instant claims; is analogous to the selection of any order of mixing ingredients which MPEP 2144.04 states is prima facie obvious absent new or unexpected results.  Therefore, the difference is interpreted as a difference in semantics because both sequences of steps yield a method with a composition comprising the same structural components used for the same purpose (i.e. a sample diluted with a growth medium for the subsequent monitoring of oxidation reduction potential).  
	Nevertheless, for the sake of completeness, in addition, Sandine teach the advantages of using a growth medium in a powdered form include maintaining pH during bacterial growth to minimize adverse effects of acid produced by the bacteria, 
Therefore, it would have also been prima facie obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to modify methods for quantifying bacteria comprising inter alia diluting a sample with growth medium and monitoring redox potential, as taught by Ahnell, by using a growth medium in a dry powder form subsequently admixed with the liquid sample to be assessed, thereby arriving at the claimed invention, in order to maintain the pH in the liquid sample to be enumerated (i.e. not lose any cells to acid stresses), as taught by Sandine.  Thus, each element is taught in the prior art and the combination is beneficial; however, the combination amounts to no more than a predictable use of prior art elements according to their established functions. The person of ordinary skill in the art would have been motivated to make the modification because the dry powdered form was economical and made from readily available components and because it was easily dispersed in a suitable liquid, as taught by Sandine. Thus, the combination is also desirable; see MPEP 2144(II).  The person of ordinary skill in the art would have had a reasonable expectation of success because Ahnell already taught that most biologically active species cannot function is strongly acidic media and thus buffering agents were needed to maintain the pH near neutrality and Sandine already demonstrated adding the powdered form to liquid samples maintained pH and minimized adverse effects of the 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that applying a known technique to a known device, method or product ready for improvement is obvious because a particular known technique is recognized as part of the ordinary capabilities of one skilled in the art. In the instant case, Ahnell contains a “base” method of quantifying bacteria comprising dilutions with a growth medium and Sandine contains a similar method for bacterial growth wherein the technique of using a powdered form of the growth media is taught as advantageous.  Thus, one of ordinary skill in the art would have recognized that applying the known technique taught by Sandine would have yielded predictable results (i.e. the same advantages) and an improved system. 
Therefore, the claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.

Applicant’s Arguments
12. Applicant argues neither Ahnell nor Sandine teach that the growth media within the sample delivery conduit is lyophilized or dried (e.g. Remarks, pages 6-7, bridging section). 

13.  Applicant’s arguments have been fully considered but are not persuasive for several reasons:


Instant Disclosure:						Prior Art:

    PNG
    media_image2.png
    371
    523
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    417
    262
    media_image3.png
    Greyscale



    PNG
    media_image6.png
    108
    437
    media_image6.png
    Greyscale

Therefore, this argument is not persuasive because Ahnell teach the use of standard laboratory equipment meeting the broadest reasonable interpretation of a sample delivery conduit.  Thus, it remains the Office’s position that (a) the difference between the prior art teaching and the claimed invention amounts to an order of the steps (i.e. diluting a sample with liquid growth medium already reconstituted with water from a powder as in the prior art reference vs. diluting a sample with water and adding powdered growth medium to reconstitute the growth medium as is in the instant claims); and (b) this difference is analogous to the selection of any order of mixing ingredients which MPEP 2144.04 states is prima facie obvious absent new or unexpected results; and (c) the difference is interpreted as a difference in semantics because both sequences of steps yield a method with a composition comprising the same structural components used for the same purpose (i.e. a sample diluted with a growth medium for evaluation) and monitored for oxidation reduction potential over a period of time and absent any added reporter molecules.  
Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.

Conclusion
14. No claims are allowed.

15. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

16. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

17.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 

18.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 27, 2022